828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isaac PETWAY, Petitioner-Appellant,v.L. KINCAID, Attorney General of North Carolina, Respondents-Appellees.
No. 87-7152
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided August 19, 1987.

Isaac Petway, appellant pro se.
Paul M. Newby, Office of the U. S. Attorney, for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*  Petway v. Kincaid, C/A No. 86-1335-HC (E.D.N.C., April 29, 1987).


2
AFFIRMED.



*
 We reject Petway's contention that he should have been mandatorily released under 18 U.S.C. Sec. 4164 rather than paroled and that the Commission therefore lost jurisdiction over him 180 days before expiration of his sentence and could not have issued the challenged parole violation warrant.  Even if the time during which Petway was paroled to a Community Treatment Center were to be credited against his sentence, he would not have qualified for mandatory release at the time of his second parole